DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 07 October 2021, which has been entered and made of record.
		
Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive.
Applicant argues "none of the cited references appear to, nor have been shown to, teach or suggest … the step-by-step aspects of performing one of performing processes in a histology laboratory or performing processes in a pathologist's office" (Remarks, pg. 20).  The Examiner respectfully disagrees.  Yagci is directed to "maintaining chain of custody of patient samples in a laboratory environment" (para. 2), and more specifically "In vitro diagnostics (IVD) allows labs to assist in the diagnosis of disease based on assays performed on patient fluid samples.  IVD includes various types of analytical tests and assays related to patient diagnosis and therapy that can be performed by analysis of a liquid sample taken from a patient's bodily fluids" (para. 3).  While Yagci does not explicitly use the word "pathologist," this type of science is known as pathology.  As evidence, the Examiner introduces a new reference "The Pathologist" which describes a pathologist as someone who "examines bodies and body tissues. He or she is also responsible for performing lab tests … monitoring, processing, and compatibility of blood products … the study of organic and inorganic substances in body fluids" (pg. 1).  Thus, since 
The Examiner notes that "performing processes in a histology laboratory or performing processes in a pathologist's office" as claimed do not carry significant patentable weight because they merely place the technology in a particular environment, without adding any additional technological details.  For example, if a certain technology is obvious for use in an IVD laboratory, it does not become nonobvious merely by claiming that it can be used in a different type of laboratory or office, without any additional technical details.
Any remaining arguments are considered moot based on the foregoing.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14, 15, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yagci et al. (WO 2013/170204; hereinafter "Yagci") as evidenced by "The Pathologist" (www.hopkinsmedicine.org/health/treatment-tests-and-therapies/the-pathologist), in view of Conner et al. (US 2015/035047; hereinafter "Conner").
Regarding claim 1, Yagci discloses A method, comprising: receiving, with a computing system and from one or more first image capture devices having a field of view of at least a first portion of a work environment, one or more first images of the at least a first portion of the work environment, the one or more first images overlapping with a field of view of eyes of a first user wearing an augmented reality ("AR") headset ; analyzing, with the computing system, the received one or more first images to identify one or more first objects disposed in the work environment ("analyzing the image information, and comparing the visual information with known information about samples," para. 46); querying at least one database, with the computing system, to determine a first task associated with at least one first object among the identified one or more first objects ("patient may have multiple samples that need to be retrieved for retesting," para. 87), wherein the first task comprises sorting, categorizing, arranging, or organizing the one or more first objects ("assists the operator in finding samples in response to his/her queries and keeps track of the chain of custody of samples automatically," para. 92), wherein the one or more objects comprise a test sample or a tissue sample ("a critically ill patient may have had multiple samples taken," para. 87), wherein the first task further comprises one of performing processes in a histology laboratory, performing processes in a pathologist's office (e.g. "In vitro diagnostics (IVD) allows labs to assist in the diagnosis of disease based on assays performed on patient fluid samples. IVD includes various types of analytical tests and assays related to patient diagnosis and therapy that can be performed by analysis of a liquid sample taken from a patient's bodily fluids," para. 3; "The Pathologist" demonstrates that this recitation from Yagci describes the field of pathology); generating, with the computing system, a first image overlay, the first image overlay providing at least one of a graphical icon-based instruction, a text-based instruction, an image-based instruction, or a highlighting-based instruction each indicative of one or more instructions to be presented to a user to implement the sorting, categorizing, arranging, or organizing of the one or more microscope slides containing test or tissue samples; and displaying, with the computing system and to the eyes of the first user through the AR headset, the generated first image overlay that overlaps with the field of view of the eyes of the first user ("the AR headset can determine where in the operator's visual plane the trays or samples appear. The processors can then determine where in a display (such as a HUD) to highlight to draw the operator's attention to the located tray or sample … the display is used to draw the operator's attention to a certain portion of the visual field," para. 90; "the operator moves the highlighted tray," para. 91).
Yagci does not specifically disclose that the test samples or tissue samples are contained within one or more microscope slides.
The Examiner previously took Official Notice that both the concept and the advantages of using one or more microscope slides to hold test samples or tissue samples are well known and expected in the art, and since Applicant did not traverse, it is now taken as Applicant's Admitted Prior Art.  It would have been obvious to use one or more microscope slides in Yagci in order to increase compatibility with various machines and workflows that are designed for use with microscope slides.
Yagci does not disclose wherein the first task further comprises a plurality of steps associated with each particular type of task, the overlay being associated with each of the plurality of steps, or wherein the plurality of steps comprises: identifying particular one or more objects for the first user to interact with; identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects; and identifying specific timings or sequences for each identified specific task-related step-by-step interaction, actuation, movement, transfer, or placement of the identified particular one or more objects for accomplishing each particular type of task; wherein, where the particular one or more objects includes instrumentation or equipment, the plurality of steps further comprises: identifying a model of the instrumentation or equipment; and accessing documentation of the identified model of the instrumentation or equipment in response to user selection of operation of the instrumentation or equipment; wherein identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects comprises identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified model of the instrumentation or equipment based on information in the accessed documentation and based on the user selection of operation of the instrumentation or equipment; wherein the generated first image overlay comprises one or more image overlays of data corresponding to at least the identified particular one or more objects, the identified specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects, and the identified specific timings or sequences for each identified specific task-related step-by-step interaction, actuation, movement, transfer, or placement of the identified particular one or more objects for accomplishing each particular type of task.
In the same art of augmented reality systems, Conner teaches wherein the first task further comprises a plurality of steps associated with each particular type of task ("Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus," para. 22), the overlay being associated with each of the plurality of steps ("The presentation module is configured to provide maintenance data … in a visual and/or auditory format. Instructions are presented to a user to enable the user to perform tasks to fix, or to simply maintain, operational capabilities of a target apparatus. Such instructions may be presented in a step-by-step fashion," para. 28; "To present maintenance data in a visual format, the presentation module utilizes … a pair of augmented reality glasses … Visual data is generally presented in the visual field using a translucent overlay of graphical elements," para. 29), or wherein the plurality of steps comprises: identifying particular one or more objects for the first user to interact with ("object recognition characteristics, associated with a target apparatus," para. 41); identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects ("Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus," para. 22); and identifying specific timings or sequences for each identified specific task-related step-by-step interaction, actuation, movement, transfer, or placement of the identified particular one or more objects for accomplishing each particular type of task ("each individual instruction is provided to a user and separated from the previous and subsequent instructions by an interval of time," para. 28); wherein, where the particular one or more objects includes instrumentation or equipment, the plurality of steps further comprises: identifying a model of the instrumentation or equipment ("data specific to a target apparatus," para. 22); and accessing documentation of the identified model of the instrumentation or equipment ("Acquired maintenance data may further include additional data specific to a target apparatus, to include schematics, diagrams, special instructions, or any applicable reference material," para. 22) in response to user selection of operation of the instrumentation or equipment; ("receive a user request for the maintenance data," para. 5); wherein identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects comprises identifying specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified model of the instrumentation or equipment based on information in the accessed documentation and based on the user selection of operation of the instrumentation or equipment ("Maintenance data may include repair instructions, clarifying detail associated with each repair instruction, location data associated with a target apparatus (including map data), and additional data specific to the target apparatus (including schematics/diagrams, etc.). Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the visual field," para. 22); wherein the generated first image overlay comprises one or more image overlays of data corresponding to at least the identified particular one or more objects, the identified specific task-related step-by-step interactions, actuations, movements, transfers, or placements of the identified particular one or more objects, and the identified specific timings or sequences for each identified specific task-related step-by-step interaction, actuation, movement, transfer, or placement of the identified particular one or more objects for accomplishing each particular type of task ("Using a pair of augmented reality glasses, a user views a visual field, along with a translucent overlay … The translucent overlay presents graphical elements to depict: … repair instructions … wherein particular areas are highlighted or emphasized during presentation of an applicable repair instruction," para. 29).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the "plurality of steps" teachings of Conner to the performing processes in a histology laboratory or performing processes in a pathologist's office of Yagci (as evidenced by The Pathologist).  The motivation would have been to increase the ease with which maintenance personnel can complete tasks.  Additionally, such a combination would amount to "Use of known technique to improve similar devices (methods, or products) in the same way" (see MPEP 2141) because the step-by-step interactions (and other aspects) of Conner are known techniques and the devices of Conner and Yagci are similar devices in that they both provide augmented reality guidance for completing a task, so it would have been obvious to apply the techniques of Conner to the augmented reality medical diagnostic device of Yagci.
Regarding claim 2, the claim is merely a broader version of claim 1, and therefore it is rejected using the same citations and rationales as claim 1.
Regarding claim 3, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the computing system comprises one of a processor disposed in the AR headset, a computing system disposed in the work environment, a remote computing system disposed external to the work environment and accessible over a network, or a cloud computing system ("the AR headset can determine where in the operator's visual plane the trays or samples appear," Yagci, para. 90).
Regarding claim 4, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the AR headset comprises one of a set of AR goggles, a pair of AR-enabled eyewear, an AR-enabled smartphone mounted in a headset, or an AR helmet ("AR glasses," Yagci, para. 66).
Regarding claim 5, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the AR headset comprises one or more of at least one earpiece or at least one speaker ("provide visual or audio feedback to the operator that the sample tube has been successfully scanned," Yagci, para. 81).
The combination of Yagci (as evidenced by The Pathologist) and Conner described above does not disclose generating, with the computing system, one or more audio-based instructions corresponding to each of at least one of the one or more instructions to be presented to the user via the generated first image overlay; and presenting, with the computing system and via one of the one or more of the at least one earpiece or the at least one speaker, the generated one or more audio-based instructions in conjunction with displaying corresponding each of at least one of the one or more instructions being presented to the user via the generated first image overlay as displayed to the eyes of the first user through the AR headset.
Conner teaches generating, with the computing system, one or more audio-based instructions corresponding to each of at least one of the one or more instructions to be presented to the user via the generated first image overlay; and presenting, with the computing system and via one of the one or more of the at least one earpiece or the at least one speaker, the generated one or more audio-based instructions in conjunction with displaying corresponding each of at least one of the one or more instructions being presented to the user via the generated first image overlay as displayed to the eyes of the first user through the AR headset ("present maintenance instructions and other applicable material to a user as auditory instructions via a wearable audio device and as visual instructions via a display device … present instructions via a single, wearable user device comprising an audio device and a display device. Visual instructions may be presented as a transparent overlay to a visual field of the user," para. 45).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the audio teachings of Conner to the combination of Yagci (as evidenced by The Pathologist) and Conner described above.  The motivation would have been to improve convenience of a user by providing the instructions in multiple modes/formats.
Regarding claim 6, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein displaying the generated first image overlay to the eyes of the first user through the AR headset comprises one of projecting the generated first image overlay directly in the eyes of the first user, projecting the generated first image overlay on a projection plane or surface in front of the eyes of the first user, projecting the generated first image overlay as a hologram in front of the eyes of the first user, displaying the generated first image overlay on a transparent or semi-transparent display screen of the AR headset that is disposed in front of the eyes of the first user, or displaying the generated first image overlay superimposed over a continuous video recording and display on a display screen of an AR-enabled smartphone mounted in the AR headset ("at least one HUD unit can be placed in the glasses such that the operator peers through the HUD display when observing his/her environment," Yagci, para. 66).
Regarding claim 7, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein at least one of the one or more first image capture devices is disposed on a portion of a housing of the AR headset ("A camera on the glasses," Yagci, para. 45).
Regarding claim 9, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein at least one of the one or more instructions, when displayed within the generated first image overlay, is superimposed over, displayed around, or displayed beside the at least one first object as viewed by the user through the AR headset ("determine where in a display (such as a HUD) to highlight to draw the operator's attention to the located tray or sample … the operator moves the highlighted tray," Yagci, paras. 90-91).
Regarding claim 10, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the at least one of the one or more instructions comprises at least one of a graphical icon-based instruction, a text-based instruction, an image-based instruction, or a highlighting-based instruction ("highlight," Yagci, para. 90).
Regarding claim 11, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein: … the highlighting-based instruction comprises at least one of a highlighting field that, when displayed within the generated first image overlay, is superimposed over the at least one first object … ("the highlighted tray," Yagci, para. 91).
Regarding claim 12, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the one or more first objects each comprises a unique identifier, wherein the unique identifier comprises a unique numerical identifier, a unique alphanumeric identifier, a unique symbolic identifier, a unique one-dimensional ("1D") visual code, a unique two-dimensional ("2D") visual code, a unique three-dimensional ("3D") visual code, a digital image of at least a portion of the first object itself or of a representative example of the first object, or a unique identifying feature or attribute, wherein analyzing, with the computing system, the received one or more first images to identify one or more first objects disposed in the work environment comprises identifying, with the computing system, a unique identifier that is associated with each of the one or more first objects and that is displayed on at least a portion of each of the one or more first objects ("the AR glasses can observe the barcode information of each sample," Yagci, para. 76).
Regarding claim 14, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious illuminating, with a first light source, one or more of the at least one first object or the at least a first portion of the work environment during at least one of the following periods: prior to the one or more first images being captured by the one or more first image capture devices; or in conjunction with the display of the generated first image overlay ("the glasses may include a projector that projects light into the environment," Yagci, para. 47).
Regarding claim 15, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the first light source is disposed on a portion of the AR headset ("the glasses may include a projector that projects light into the environment," Yagci, para. 47). 
Regarding claim 18, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the first task further comprises sorting, categorizing, arranging, or organizing the one or more first objects ("assists the operator in finding samples in response to his/her queries and keeps track of the chain of custody of samples automatically," Yagci, para. 92), wherein the one or more objects comprise a test sample or a tissue sample ("a critically ill patient may have had multiple samples taken," Yagci, para. 87).
The combination of Yagci (as evidenced by The Pathologist) and Conner does not specifically disclose that the test samples or tissue samples are contained within one or more microscope slides.
The Examiner previously took Official Notice that both the concept and the advantages of using one or more microscope slides to hold test samples or tissue samples are well known and expected in the art, and since Applicant did not traverse, it is now taken as Applicant's Admitted Prior Art.  It would have been obvious to use one or more microscope slides in the combination of Yagci (as evidenced by The Pathologist) and Conner in order to increase compatibility with various machines and workflows that are designed for use with microscope slides.
Regarding claim 19, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the one or more first objects comprises one of laboratory instrumentation, laboratory tools, sample transfer devices, puzzle components or pieces, sample reagents, sample containers, burners, coolers, mixers, sample preparation tools, or sample transfer tools ("patient may have multiple samples that need to be retrieved for retesting," Yagci, para. 87).
Regarding claim 21, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious wherein the work environment comprises one of a laboratory, a construction site, a machine shop, a workshop, a factory, or a room ("a laboratory technician that is searching for a given sample," Yagci, para. 48).
Regarding claims 22 and 23, the claims are merely broader versions of claim 1, and therefore they are rejected using the same citations and rationales as claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci (as evidenced by The Pathologist) in view of Conner, and further in view of Divine et al. (US 2018/0247024; hereinafter "Divine").
Regarding claim 8, the combination of Yagci (as evidenced by The Pathologist) and Conner renders obvious analyzing, with the computing system, the received one or more first images to identify the one or more first objects disposed in the work environment ("analyzing the image information, and comparing the visual information with known information about samples," Yagci, para. 46).
The combination of Yagci (as evidenced by The Pathologist) and Conner does not disclose receiving, with the computing system and from one or more second image capture devices that are disposed within the work environment but external to the AR headset, one or more second images of at least a second portion of the work environment or analyzing the received one or more second images.
In the same art of augmented reality healthcare, Divine teaches receiving, with the computing system and from one or more second image capture devices that are disposed within the work environment but external to the AR headset, one or more second images of at least a second portion of the work environment and analyzing the received one or more second images ("the AR device is an eyewear device, such as glasses," para. 33; "the user device includes at least one camera and a display … one or more additional cameras external to the user device … can be located at different positions in an operating room, examination room, laboratory room … and provide the image data to the server device in real-time for processing by the AR assistance module," paras. 47-48).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Divine to the combination of Yagci (as evidenced by The Pathologist) and Conner.  The motivation would have been to facilitate the analysis by providing additional views (e.g. in case a sample is obscured in the operator's view).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci (as evidenced by The Pathologist) in view of Conner, and further in view of Maggiore (US 2013/0038633).
Regarding claim 13, the combination of Yagci (as evidenced by The Pathologist) and Conner does not disclose wherein the one or more first objects each comprises a radio frequency identifier ("RFID") tag affixed thereto, wherein identifying the one or more first objects comprises identifying the one or more first objects based on the RFID tag affixed to each first object in conjunction with identifying the one or more first objects based on analysis of the received one or more first images.
In the same art of identifying objects in an AR environment, Maggiore teaches wherein the one or more first objects each comprises a radio frequency identifier ("RFID") tag affixed thereto, wherein identifying the one or more first objects comprises identifying the one or more first objects based on the RFID tag affixed to each first object in conjunction with identifying the one or more first objects based on analysis of the received one or more first images ("the sensing data can comprise image data captured at the working space by a camera, data read out from barcodes and/or RFID tags," para. 19; "RFID markers can be attached to or embedded into an item," para. 163).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Maggiore to the combination of Yagci (as evidenced by The Pathologist) and Conner.  The motivation would have been to increase identification accuracy, e.g. by detecting objects "hidden to the camera device" (Maggiore, para. 164).

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yagci (as evidenced by The Pathologist) in view of Conner, and further in view of Perez et al. (US 2013/0293468; hereinafter "Perez").
Regarding claim 16, the combination of Yagci (as evidenced by The Pathologist) and Conner does not disclose tracking, with the computing system and using one or more second image capture devices that are disposed on the AR headset and that have a field of view that includes the eyes of the first user, the eyes of the first user to determine a direction in which the first user is looking; and determining, with the computing system, a central portion of a field of view of the first user based at least in part on the determined direction that the first user is looking in conjunction with the one or more first images as captured by the one or more first image capture devices.
In the same art of augmented reality workflows, Perez teaches tracking, with the computing system and using one or more second image capture devices that are disposed on the AR headset and that have a field of view that includes the eyes of the first user, the eyes of the first user to determine a direction in which the first user is looking ("eye tracking camera," para. 103); and determining, with the computing system, a central portion of a field of view of the first user based at least in part on the determined direction that the first user is looking in conjunction with the one or more first images as captured by the one or more first image capture devices ("a point of gaze, e.g. what a user is looking at, is determined for the two eyes in a three-dimensional 3-D user field of view," para. 135).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Perez to the combination of Yagci (as evidenced by The Pathologist) and Conner.  The motivation would have been to increase user convenience by allowing for additional modes of identifying objects.
Regarding claim 17, the combination of Yagci (as evidenced by The Pathologist), Conner, and Perez renders obvious in response to determining the central portion of the field of view of the first user, identifying, with the computing system, at least one fifth object ("As positions and identity of objects in the field of view are tracked, any object at a point of gaze in the 3-Ds or field of view is identified," Perez, para. 135; see claim 16 for motivation to combine).
Regarding claim 20, the combination of Yagci (as evidenced by The Pathologist) and Conner does not disclose wherein a plurality of users is tasked with performing the first task, wherein each user wears an AR headset that displays generated image overlays to each user that distinguishes objects that one user is intended to interact with from objects that the other users among the plurality of users are intended to interact with as part of the first task.
In the same art of augmented reality workflows, Perez teaches wherein a plurality of users is tasked with performing the first task, wherein each user wears an AR headset that displays generated image overlays to each user that distinguishes objects that one user is intended to interact with from objects that the other users among the plurality of users are intended to interact with as part of the first task ("The shared experience can include overlays on views of real objects or presentation of virtual object," para. 41; "motions of the user and virtual actions in manipulating virtual objects can be interpreted and presented back to other users within the collaboration environment," para. 138; "actions of both presenters and collaborators can include manipulating virtual objects in virtual space, as well as manipulating real objects in real space in the collaboration environment," para. 141; "illustrates graphically or audibly or both, the relationships of the users in the collaboration environment to the wearer. In this instance, users 29A through 29C are all highlighted with a bright light 1820 indicating they are authorized and/or known to the user and may themselves view the virtual object 1702 … Additionally, the wearer may be presented with a set of controls allowing the user to adjust the permissions and authorization of known and unknown users," para. 144).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Perez to the combination of Yagci (as evidenced by The Pathologist) and Conner.  The motivation would have been to increase efficiency and collaboration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611